         Case 1:20-cv-03538-GLR Document 159 Filed 02/02/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,
                                                     Case No. 1:20-cv-3538
        Plaintiff,
 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.



 PLAINTIFF’S EMERGENCY MOTION TO UNSEAL CERTAIN DOCUMENTS
       Plaintiff, the Federal Trade Commission (“FTC”) requests the Court unseal the following

materials on the docket. The FTC requests this relief on an emergency basis to ensure the listed

documents may be used without limitation at the hearing scheduled for February 5, 2021.

TABLE 1: DOCUMENTS TO UNSEAL
Docket Number Description
ECF No. 119-1         Unredacted Plaintiff’s Opposition to Defendants’ Motions for Defense
                      Costs and Living Expenses
ECF No. 119-2         Unredacted PX 31, Declaration of Roshni Agarwal
ECF No. 119-3         Unredacted PX 30 Att. B
ECF No. 150-1         Unredacted FTC’s Reply Memorandum in Further Support if Its Motion
                      for Preliminary Injunction
ECF No. 150-2         Unredacted PX 42, Second Declaration of Emil George
ECF No. 150-3         Unredacted PX 44, Fifth Declaration of Reeve Tyndall, Attachment P
ECF No. 150-4         Unredacted PX 44, Fifth Declaration of Reeve Tyndall, Attachment S
ECF No. 150-5         Unredacted PX 44, Fifth Declaration of Reeve Tyndall, Attachment U
ECF No. 150-6         Unredacted PX 44, Fifth Declaration of Reeve Tyndall, Attachment W
ECF No. 150-7         Unredacted PX 45, Rebuttal Report of Prof. Russell R. Wermers

       The Court temporarily sealed these documents on January 25, 2021, ECF No. 138, and

January 29, 2021, ECF No. 153, following requests by the FTC. ECF Nos. 118, 119, 149, 150.

Under the Court’s order, the deadline to file a motion for a protective order for the documents
        Case 1:20-cv-03538-GLR Document 159 Filed 02/02/21 Page 2 of 3



attached to ECF 119, should any party or non-party have wished to retain these or the other

sealed documents under seal beyond the limited duration of the order, was January 29, 2021.

The equivalent deadline for those documents attached to ECF No. 150 was noon on February 1,

2021. No party requested the documents listed above be retained under seal. The deadlines

having now passed, the FTC requests the Court direct the Clerk’s office to unseal the above

listed documents. A proposed order is attached.



                                                  Respectfully submitted,

Dated: February 2, 2021                             /s/ Gordon E. Sommers
                                                  Colleen Robbins (D. Md. Temp Bar No. 92567)
                                                  Sung W. Kim (D. Md. Temp Bar No. 814609)
                                                  Gordon E. Sommers (D. Md. Temp. Bar No.
                                                  814431)
                                                  Laura C. Basford (D. Md. Temp. Bar No.
                                                  814888)
                                                  Federal Trade Commission
                                                  600 Pennsylvania Ave., NW
                                                  Mailstop CC-8528
                                                  Washington, DC 20580
                                                  (202) 326-2548; crobbins@ftc.gov
                                                  (202) 326-2211; skim6@ftc.gov
                                                  (202) 326-2504; gsommers@ftc.gov
                                                  (202) 326-2343; lbasford@ftc.gov
                                                  (202) 326-3395 (Facsimile)

                                                  Attorneys for Plaintiff
                                                  Federal Trade Commission
        Case 1:20-cv-03538-GLR Document 159 Filed 02/02/21 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I hereby certify that on February 2, 2021, I electronically filed the foregoing with the

Clerk of the Court using CM/ECF which will send a notice of electronic filing to counsel of

record for Defendants.

                                                  /s/ Gordon E. Sommers
                                                 Gordon E. Sommers
